Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 1/28/2022, with respect to claims 1-23 have been fully considered and are persuasive.  Applicant argues regarding art of record failing to disclose returning, in a header of the returned file data and to the client application, information indicative of the start time to end time covered by the media file data of the available segment and the desired start time that is defined in the request from the client application is understood, and the examiner agrees. The rejection of claims 1-23 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-23 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  The independent claims are in condition for allowance for disclosing the following limitations:  returning, in a header of the returned file data and to the client application, information indicative of the start time to end time covered by the media file data of the available segment and the desired start time that is defined in the request from the client application.  This limitation, in combination with the intervening limitations and the dependent claims put the claims into condition for allowance.  Therefore claims 1-23 are allowed.

 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CNH/
/RANDY A FLYNN/Primary Examiner, Art Unit 2424